SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

608
CA 15-01829
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF ARBITRATION BETWEEN
WILSON CENTRAL SCHOOL DISTRICT,
PETITIONER-APPELLANT,

                    AND                           MEMORANDUM AND ORDER

WILSON TEACHERS’ ASSOCIATION,
RESPONDENT-RESPONDENT.


HARRIS BEACH, PLLC, BUFFALO (TRACIE L. LOPARDI OF COUNSEL), FOR
PETITIONER-APPELLANT.

RICHARD E. CASAGRANDE, LATHAM (ANTHONY J. BROCK OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order (denominated order and judgment) of the
Supreme Court, Niagara County (Mark Montour, J.), entered March 20,
2015 in a proceeding pursuant to CPLR article 75. The order denied
the petition to stay arbitration and granted the cross petition to
compel arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from an order denying its
petition pursuant to CPLR article 75 seeking a permanent stay of
arbitration and granting respondent’s cross petition for an order
compelling arbitration. Respondent demanded arbitration concerning
the transfer of a physical education teacher from the high school to
the elementary school. The sole issue on appeal is whether the
parties “have agreed to arbitrate the dispute at issue” pursuant to
their collective bargaining agreement (CBA) (Matter of City of
Johnstown [Johnstown Police Benevolent Assn.], 99 NY2d 273, 278; see
Matter of Niagara Frontier Transp. Auth. v Niagara Frontier Transp.
Auth. Superior Officers Assn., 71 AD3d 1389, 1390, lv denied 14 NY3d
712). “Our review of that question is limited to the language of the
grievance and the demand for arbitration, as well as to the reasonable
inferences that may be drawn therefrom” (Niagara Frontier Transp.
Auth., 71 AD3d at 1390). Contrary to petitioner’s contention, Supreme
Court properly determined that, because the CBA contains a broad
arbitration clause, and there is a reasonable relationship between the
subject matter of the dispute, i.e., the transfer of a teacher to
another position, and the general subject matter of the CBA, “ ‘it is
for the arbitrator to determine whether the subject matter of the
                                 -2-                           608
                                                         CA 15-01829

dispute falls within the scope of the arbitration provisions of the
[CBA]’ ” (Matter of County of Herkimer v Civil Serv. Empls. Assn.,
Inc., Local 1000, AFSCME, AFL-CIO, 124 AD3d 1370, 1371; see generally
Matter of Board of Educ. of Watertown City Sch. Dist. [Watertown Educ.
Assn.], 93 NY2d 132, 143).




Entered:   June 17, 2016                        Frances E. Cafarell
                                                Clerk of the Court